Citation Nr: 0815450
Decision Date: 05/09/08	Archive Date: 06/26/08

DOCKET NO. 04-13 726                        DATE MAY 09 2008 

On appeal from the Department of Veterans Affairs Regional Office in New Orleans, Louisiana 

THE ISSUE 

Entitlement to service connection for a low back disability. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Simone C. Krembs, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the veteran's claim for service connection for a low back disability. The veteran testified before the Board at a hearing that was held via videoconference from the RO in May 2006. In March 2007, the Board remanded the claim for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 

REMAND 

In April 2008, the veteran was notified that the Judge before whom he had testified in May 2006 was no longer employed by the Board. He was offered an additional opportunity to testify before the Board. In a statement received later that month, the veteran requested an additional hearing to be held via videoconference at the RO in New Orleans, Louisiana. As such a hearing has not yet been conducted, the RO should schedule such a hearing. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75,19.76,20.703,20.704 (2007). 

Accordingly, the case is REMANDED for the following action: 

Schedule the veteran for a videoconference hearing in connection with his appeal to be held at the RO in New Orleans, Louisiana. 

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

- 2 - 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 51 09B, 7112 (West Supp. 2007). 

Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.l100(b) (2007). 

- 3 - 




